DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Letow (US PG Pub. No. 2015/0251050, Sept. 10, 2015)
Regarding claim 1, Letow teaches a training device for training individual muscle groups in the upper body, comprising a support frame (i.e., stand 1, see schematic side-view in Figs. 1 and schematic top-view in Fig. 4 below, and para. [0044]) and a training unit (i.e., movable place to sit 2, wherein the training unit 2 has an upper body support element 5 and a seat 4 (see para. [0045]) which is movable on an arcuate path relative to the upper body support element 5 in such a way that, when the upper body is resting on the upper body support element 5, the pelvis can be moved in a pendulum-like manner (see paras. [0019]-[0020], [0044] and claim 3, where the seat 4 is rotatable as pendulum/swing relative to the frame 1 via swivel joints 3 shown in Figs. 1 and 4 below) wherein the seat 4 is designed in such a way that only the gluteal region is supported (i.e., Letow teaches an embodiment in Fig. 4 where there is no leg and knee attachment where the backrest 5 can be used for a front body of a user and a person sits on the seat, see also Abstract and paras. [0008]-[0009], which discloses an embodiment where the feet and legs are not supported by a leg positioning device 6 as shown in Fig. 1) and no elements for supporting the legs or feet and no elements that rest on the legs or feet for fixing the pelvis on the seat 4 are arranged on the training device (see paras. [0054]-[0056], and Fig. 4 below).  

    PNG
    media_image1.png
    385
    334
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    315
    media_image2.png
    Greyscale

Letow is silent in explicitly teaching wherein pendulum-like manner is counter to an adjustable counterforce that acts in at least one direction of movement.
Letow, however, teaches that the training unit 2 and associated seat 4 can be titled, such that the tilt determines the amount of force required to move the seat (see paras. [0020]-[0021], and [0049])).  Thus, by locking the training unit 2 at a particular inclination and then releasing a locking mechanism, an adjustable amount of counterforce to the swinging force is based on the angle of the tilt, (see paras. [0021] and [0049], where the direction of movement is the at least two directions which is a back and forth swinging motion and its related force and counterforce applied by a user’s muscles to swing in a pendulum manner or by gravity in an arcuate path).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Letow such that the pelvis can be moved in a pendulum-like manner that is counter to an adjustable counterforce that acts in at least one direction of movement as suggested by Letow in order to selectively adjust an angle of tilt/inclination of the training unit 2 in order to provide more or less swinging force and associated counterforce to exercise abdominal core muscles of the user.
Regarding claim 2, Letow teaches wherein the seat 4 is designed in such a way that the pelvis is fixed on the seat 4 by the friction between the seat 4 and a person exercising (i.e., a person sitting on the seat inherently has friction against the buttocks and seat 4).  
Regarding claim 3, Letow teaches wherein the seat 4 has a planar upper face (i.e., as shown in Fig. 1 schematically as a side-view, the seat 4 has a planar surface as evidenced by the horizontal line).  
Regarding claim 4, Letow is silent in explicitly teaching wherein the seat 4 has a length in the sitting direction, the length being less than 25 cm.  
However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, the seat 4 of Letow inherently has a length for seating the buttocks of a user.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Letow such that the seat has a length in the sitting direction, the length being less than 25 cm as merely selecting a desired seat length to fit user’s of different sizes.  Furthermore, the length of the seat being less than 25 cm lacks criticality because Applicant discloses that other seat lengths can be used including less than 30 cm or 20 cm (see Applicant’s specification, page 6, second to last paragraph)


Regarding claim 5, Letow suggests wherein a counterforce to be overcome during training can be adjusted by varying inclination of the training unit 2 and thus the direction of movement of the seat 4 relative to a floor.  [Letow teaches that the training unit 2 and associated seat 4 can be titled, such that the tilt determines the amount of force required to move the seat (see paras. [0020]-[0021], and [0049]).  Thus, by locking the training unit 2 at a particular inclination and then releasing a locking mechanism, an adjustable amount of counterforce to the swinging force is based on the angle of the tilt, (see paras. [0021] and [0049], where the direction of movement is the at least two directions which is a back and forth swinging motion and its related force and counterforce applied by a user’s muscles to swing in a pendulum manner or by gravity in an arcuate path)].
Regarding claim 6, Letow teaches wherein the training unit 2 is mounted so as to be tiltable about an inclination axis 2Via EFS-WebSerial No.: Not Yet AssignedDate of Deposit: September 16, 2021Attorney Docket No.: 4008.052relative to the support frame 1 in such a way that inclination of the training unit relative to a floor can be varied and fixed in different positions (see paras. [0020]-[0021], and [0049]).  
Regarding claim 7, Letow teaches wherein a manually operated or driven gear arrangement (see para. [0022-[0023]) is arranged between the training unit 2 and the support frame 1 such that the gear arrangement is used to adjust the inclination of the training unit 2.  
Regarding claim 8, Letow teaches wherein the gear arrangement is designed as a worm drive (see para. [0022-[0023]).  
Regarding claim 9, Letow teaches wherein the training device has a shelf fixing elements (i.e., handles 7, see para. [0045]) for arms or hands.  
Regarding claim 10, Letow teaches wherein the seat 
Regarding claim 11, Letow teaches wherein the seat 
Regarding claim 14, Letow teaches wherein the arcuate path of the 4 seat results from a pendulum movement of the seat 4 about the joint 3 (see para. [0019], [0049]-[0050]).  
Regarding claim 15, Letow teaches wherein the upper body support element 5 is designed as a backrest or as a side rest or as a rest for the frontal region of the upper body (see paras. [0008]-[0009], [0054]-[0056]).   
Regarding claim 16, Letow teaches wherein the seat 4 has a planar upper face (i.e., as shown in Fig. 1 schematically as a side-view, the seat 4 has a planar surface as evidenced by the horizontal line).  
Regarding claim 17, Letow is silent in explicitly teaching wherein the seat 4 has a length in the sitting direction, the length being less than 20 cm.  
However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, the seat 4 of Letow inherently has a length for seating the buttocks of a user.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Letow such that the seat has a length in the sitting direction, the length being less than 20 cm as merely selecting a desired seat length to fit user’s of different sizes.  Furthermore, the length of the seat being less than 20 cm lacks criticality because Applicant discloses that other seat lengths can be used including less than 30 cm or 25 cm (see Applicant’s specification, page 6, second to last paragraph)
Regarding claim 18, Letow suggests wherein a counterforce to be overcome during training can be adjusted by varying inclination of the training unit 2 and thus the direction of movement of the seat 4 relative to a floor; and the training unit 2 is mounted so as to be tiltable about an inclination axis relative to the support frame 1 in such a way that inclination of the training unit relative to the floor can be varied and fixed in different positions.  [Letow teaches that the training unit 2 and associated seat 4 can be titled, such that the tilt determines the amount of force required to move the seat (see paras. [0020]-[0021], and [0049]).  Thus, by locking the training unit 2 at a particular inclination and then releasing a locking mechanism, an adjustable amount of counterforce to the swinging force is based on the angle of the tilt, (see paras. [0021] and [0049], where the direction of movement is the at least two directions which is a back and forth swinging motion and its related force and counterforce applied by a user’s muscles to swing in a pendulum manner or by gravity in an arcuate path)].
Regarding claim 19, Letow teaches wherein a manually operated or driven gear arrangement (see para. [0022-[0023]) is arranged between the training unit 2 and the support frame 1 such that the gear arrangement is used to adjust the inclination of the training unit.  

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Letow, as applied to claim 1 above in view of Webber (US Pat. No. 7,867,149, Jan. 11, 2011)
Letow teaches the invention as substantially claimed.
Regarding claims 12 and 13, as broadly interpreted, Letow is silent in explicitly teaching wherein the distance between the seat 4 and the joint 3 can be variably adjusted and fixed; and wherein telescopic elements for adjusting the distance between the seat 4 and the joint 3 are arranged between the seat 4 and the joint 3.  
Webber, however, in an analogous art of exercise devices teaches a seat 198 having telescopic elements (i.e., support tube 206, adjuster tube 207, and pin 208 where the height/distance of the seat 198 relative to a portion of the exercise device frame can be variably adjusted and fixed, see col. 10, lines 51-61, and Figs. 27A,27B below) 


    PNG
    media_image3.png
    423
    418
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    301
    338
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Letow such that the distance between the seat 4 and the joint 3 can be variably adjusted and fixed and wherein telescopic elements for adjusting the distance between the seat 4 and the joint 3 are arranged between the seat 4 and the joint 3 (i.e., such as by modifying the device of Letow such that the seat 4 includes a telescopic support tube 206, adjuster tube 207, and pin 208, where the height/distance between the seat 4 and the joint 3 can be variably adjusted and fixed as taught by Webber in order to adjust a height of the seat 4 to fit users of different heights .  
Regarding claim 20, Letow teaches that the seat 4 is coupled to the upper body support element 5 via a joint 2, and the arcuate path of the seat 4 results from a pendulum movement of the seat 4 about the joint 3 (see para. [0019], [0049]-[0050]).  .
Letow is silent in explicitly teaching that the distance between the seat and the joint can be variably adjusted and fixed. 
Webber, however, in an analogous art of exercise devices teaches a seat 198 having telescopic elements (i.e., support tube 206, adjuster tube 207, and pin 208 where the height/distance of the seat 198 relative to a portion of the exercise device frame can be variably adjusted and fixed, see col. 10, lines 51-61, and Figs. 27A,27B above) 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Letow such that the distance between the seat 4 and the joint 3 can be variably adjusted and fixed (i.e., such as by modifying the device of Letow such that the seat 4 includes a telescopic support tube 206, adjuster tube 207, and pin 208, where the height/distance between the seat 4 and the joint 3 can be variably adjusted and fixed as taught by Webber in order to adjust a height of the seat 4 to fit users of different heights .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784